Exhibit 10.1

 

Repligen Executive Incentive Compensation Plan

 

The Repligen Executive Incentive Compensation Plan (the “Plan”) includes the
following elements:

 

  •   Our Philosophy

  •   Eligible Participants

  •   Performance Period Company Objectives

  •   Plan Protocol

  •   Plan Payouts

 

Our Philosophy:

 

The purpose of the Repligen Executive Incentive Compensation Plan is to provide
to certain officers of Repligen Corporation (the “Company”) competitive
compensation opportunities that are aligned with and promote the overall
objectives of the Company and its shareholders. In addition to base salary and
long-term equity awards, this will be accomplished through incentive payable in
the form of cash bonuses designed to reward such officers for the financial and
operational success of the Company. The Plan does not govern the Company’s base
salary and long-term equity awards compensation practices.

 

Eligible Participants: Company officers are eligible to participate in the plan.
As of April 1, 2005, the following officers have been approved for participation
in the Plan (the “Participants”):

 

  •   President & CEO

  •   Senior Vice President, Research & Development

  •   Vice President, Operations

  •   Vice President, Clinical Development

  •   Vice President, Market Development

  •   Vice President, Finance & Administration

 

Other individuals may become Plan Participants during a fiscal year (“New
Participants”) provided such an individual is (1) an officer of the Company;
(2) recommended for participation by the President & CEO; and (3) approved for
participation by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).

 

The Compensation Committee establishes individual bonus targets as a percentage
of base salary for each of the Participants.

 

1



--------------------------------------------------------------------------------

Performance Period Company Objectives:

 

The following are the overall Company Objectives for the Performance Period
(April 1st through March 31st):

  1. Financial performance against budget

  2. Achieve key development program milestones

  3. Protect and develop intellectual property assets

  4. Enhance organizational development

 

Plan Protocol:

 

The Compensation Committee will administer the Plan.

 

  1. The President & CEO, with assistance from senior management, proposes
annual corporate goals to be approved by the Compensation Committee.

  2. The President & CEO proposes performance measures, weightings and
performance levels for the Plan in achieving these annual corporate goals which
are to be approved by the Compensation Committee. Specific bonus award
recommendations for all Participants (except the President & CEO) are submitted
to the Compensation Committee for review and approval.

  3. Individual goals that support corporate goals and provide for individual
development are proposed by the President & CEO and approved by the Compensation
Committee for each Participant.

  4. The Compensation Committee will determine the size of the overall bonus
pool based on the Company performance against the above objectives and the
target bonus figures.

 

Plan Payout:

 

The Compensation Committee will be responsible for evaluating actual performance
against the performance goals and determine the actual bonus award earned. The
President & CEO shall submit a documented evaluation of the performance of each
of the other Participants to assist the Compensation Committee in their review.
The President & CEO may submit proposed bonus awards to the Compensation
Committee for its consideration. The Compensation Committee will make all final
determinations regarding performance evaluations of Participants and actual
bonus awards.

 

The Company must attain a minimum of 60% of goals for any payment to be made.
Should the Company achieve less than 60% of goals, the Compensation Committee
may elect to pay the individual portion of the incentive award for exceptional
personal achievement.

 

Based on the proportion of corporate vs. individual goals defined for each
organizational level and position and the target incentive percentage (see
Appendix 1 for details), a final incentive payout is determined for each
Participant.

 

Payments are made through the regular Company payroll with all appropriate taxes
and other withholdings.

 

2



--------------------------------------------------------------------------------

Additional Information:

 

The Compensation Committee and/or Board of Directors retain the right to amend,
alter, or terminate the Plan at any time. All decisions made by the Compensation
Committee and/or Board of Directors regarding administration and interpretation
of the Plan shall be final and binding on all persons, including the Company and
Participants.

 

A Participant must be an active employee of the Company as of March 31st of the
Plan year in order to receive an incentive award.

 

In the case of a Participant’s death, total disability or retirement during the
plan year, a prorated award may be granted based on the full-year corporate
results and the level of achievement of individual goals anticipated had the
Participant remained actively employed for the entire year. The proration will
be based on the number of months worked. Payment to a deceased Participant will
be made to his/her estate.

 

New Participants who join the Plan during the course of the service year will be
eligible for prorated awards based on the number of months worked provided the
New Participant became eligible for the Plan prior to September 30th of the Plan
year. Potential New Participants joining after September 30th will be eligible
for a full payment in the following plan year.

 

Nothing contained in this document shall be deemed to alter the relationship
between the Company and a Participant, or the contractual relationship between a
Participant and the Company if there is a written contract regarding such
relationship. Furthermore, nothing contained in this document shall be construed
to constitute a contract of employment between the Company and the Participant.
The Company and each of the Participants continue to have the right to terminate
the employment or service relationship at any time for any reason, except as
provided in a written contract.

 

3